DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This action claims priority to JP2019-001468.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-5, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clothier (2002/0008632).
As to claim 1: Clothier teaches an RFID tag comprising: 
an antenna configured to generate power from received carrier waves composed of electromagnetic waves (abstract); 
a semiconductor integrated circuit configured to operate with the power supplied from the antenna (as seen in figure 1, where 26 is connected to 38 which is in turn connected to 36, explained in paragraphs 0045-0047); and 
a heater device configured to generate heat with the power supplied from the antenna to heat the semiconductor integrated circuit (figure 1, 30).
As to claim 2: Clothier teaches that wherein the antenna is a single antenna (38); and 
wherein an RFID circuit comprising the semiconductor integrated circuit and a heating circuit comprising the heater device are configured to share the antenna and configured integrally with each other (figure 1 shows this).
As to claim 3: Clothier teaches that the heating circuit does not operate when a temperature of the semiconductor integrated circuit is greater than a threshold value (shown in figure 5, table 2 on page 7, wherein the semiconductor IC shares a circuit with the sizzle pad).
As to claim 4: Clothier teaches that the heating circuit further comprises an impedance device connected in series with the heater device and thermally coupled with the semiconductor integrated circuit, wherein an impedance of the impedance device decreases with decreasing temperature (paragraph 0130).
As to claim 5: Clothier teaches that the impedance device is a PTC thermistor device (paragraph 0009).
As to claim 11: Clothier teaches that the heating circuit does not comprise a switching device comprising a semiconductor (figure 2).
As to claim 12: Clothier teaches a heat insulator configured to cover the semiconductor integrated circuit and the heater device (170, encapsulation by epoxy or resin).
As to claim 13: Clothier teaches that the RFID tag further comprises a temperature sensor device at a position thermally separated from the semiconductor integrated circuit and the heater device (figure 1, 31).
As to claim 14: Clothier teaches that the temperature sensor device is electrically connected with the semiconductor integrated circuit; and wherein temperature measurement is performed when the semiconductor integrated circuit operates with power supply from the antenna (as seen in figure 1, figure 5 showing the temperature measurement).
As to claim 15: Clothier teaches that after the temperature measurement is performed when the semiconductor integrated circuit operates with the power supply from the antenna, measured temperature information is transmitted via the antenna (paragraphs 0045-0046).
As to claim 16: Clothier teaches that after the temperature measurement is performed when the semiconductor integrated circuit operates with the power supply from the antenna, temperature information is recorded in a storage region of the semiconductor integrated circuit (figure 8, 70).
As to claim 17: Clothier teaches a communication apparatus configured to oscillate the carrier waves composed of the electromagnetic waves, and perform at least one of an operation of writing information to the RFID tag and an operation of reading information from the RFID tag (paragraph 0015).
As to claim 20: Clothier teaches a container main body comprising a housing part; and the RFID tag according to claim 1 attached to the container main body (figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 6-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (2002/0008632) as applied to claim 1, and further in view of Jesme (2017/0337461).  The teachings of Clothier are discussed above.
As to claim 6: Clothier teaches the limitations of claim 1.
Clothier is silent as to a first antenna configured to supply power to the semiconductor integrated circuit and a second antenna configured to supply power to the heater device are provided; and wherein an RFID circuit comprising the semiconductor integrated circuit and the first antenna, and a heating circuit comprising the heater device and the second antenna are provided independently of each other.
Jesme teaches a first antenna configured to supply power to the semiconductor integrated circuit and a second antenna configured to supply power to the heater device are provided; and wherein an RFID circuit comprising the semiconductor integrated circuit and the first antenna, and a heating circuit comprising the heater device and the second antenna are provided independently of each other (figure 1A, paragraph 0077, where there is a first antenna associated with the thermal element 115, and a second antenna connected to a second transceiver, wherein the devices can operate independently, as explained in paragraph 0099).
As to claim 7: Jesme teaches a first resonance frequency that is a resonance frequency of the RFID circuit, and a second resonance frequency that is a resonance frequency of the heating circuit are different from each other (paragraph 0099).
As to claim 8: Clothier teaches that the heating circuit does not operate when a temperature of the semiconductor integrated circuit is greater than a threshold value (shown in figure 5, table 2 on page 7, wherein the semiconductor IC shares a circuit with the sizzle pad).
As to claim 9: Clothier teaches that the heating circuit further comprises an impedance device connected in series with the heater device and thermally coupled with the semiconductor integrated circuit, wherein an impedance of the impedance device decreases with decreasing temperature (paragraph 0130).
As to claim 18: Jesme teaches a communication apparatus configured to switch oscillation at the first resonance frequency and oscillation at the second resonance frequency, and perform at least one of an operation of reading information or an operation of writing information by operating the RFID tag by performing oscillation at the first resonance frequency, wherein when the communication apparatus fails to perform at least one of the operation of reading information or the operation of writing information by operating the RFID tag by performing the oscillation at the first resonance frequency, the communication apparatus switches to oscillation at the second resonance frequency (paragraphs 0099, 0068 clarify that resonances can change, wherein the resonance is chosen to be tuned to the external variable capacitance).
As to claim 19: Jesme teaches that after performing the oscillation at the second resonance frequency for a predetermined time, the communication apparatus switches back to the oscillation at the first resonance frequency to operate the RFID tag, and again attempts to perform at least one of the operation of reading information or the operation of writing information (this is shown with the dotted line in fig. 8c, paragraph 0098).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Clothier with the teachings of Jesme so that a multiple antenna heat source provider is used, which advantageously allows the device to operate on multiple and different resonant frequencies (Jesme, paragraph 0099), thereby improving the variety of devices the RFID device might communicate with.  Additionally, providing different antennas allows the device to remain small while providing additional ranges of operation and modes of operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876